Citation Nr: 0206482	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  96-50 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury to the left buttock, Muscle Group XVII, with retained 
metallic foreign body, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F.M.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION


The veteran served on active duty from November 1941 to April 
1942, and from May 1945 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the veteran's claim for a 
disability rating in excess of 20 percent for his service-
connected residuals of an injury to the left buttock, Muscle 
Group XVII, with retained metallic foreign body.  The veteran 
filed a timely appeal to this adverse determination.



FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's residuals of an injury to Muscle Group 
XVII, left buttock, are manifested by a small, nonadherent, 
nontender scar, which is without evidence of pain, elevation 
or depression, with no evidence of underlying tissue loss, 
bone, or joint damage, but with evidence of a retained 
metallic foreign body and subjective pain in the gluteal 
muscle which causes moderate impairment in the veteran's 
ability to function.







CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for an injury to the left buttock, Muscle Group XVII, 
with retained metallic foreign body, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.73, 
Diagnostic Code 5317 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran maintains, in substance, that the current 20 
percent evaluation assigned for his residuals of an injury to 
the left buttock does not adequately reflect the severity of 
that disability.  He asserts that his left buttock, hip and 
leg symptoms warrant a 40 percent evaluation.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claim, as well as the evidence of record, by a September 1996 
statement of the case, as well as by supplemental statements 
of the case issued in August 1997 and February 2002.  VA has 
also conducted several relevant examinations, and obtained 
extensive VA and private treatment records.  VA has conducted 
a personal hearing for the veteran before the undersigned 
Board Member, a transcript of which has been associated with 
the veteran's claims file. 

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted relevant examinations.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate this claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

Original treatment records for the fragment wound of the left 
buttock are not available.  Administrative records confirm he 
was seen at a hospital as a walk-in in February 1942.  In his 
processing affidavit completed in May 1945, the veteran 
stated that he sustained a fragment wound to the left thigh 
on Bataan in January 1942 and was treated in the field.  

At the VA examination in May 1962, the veteran reported he 
sustained a "shrapnel" wound of the left buttock in March 
1942 on Bataan.  He complained of numbness of the left 
buttock.  Physical examination disclosed a scar on the lower 
border of the left buttock measuring 1-inch by 3/8-inch.  It 
was non-depressed, non-adherent and non-painful.  It was 
described as a mild injury to the gluteus maximus.  An X-ray 
study was interpreted to show a tiny 1 X .5 cm metallic 
foreign body in the left buttock.  Neurological examination 
was negative.  Diagnosis included residuals of a "shrapnel" 
fragment wound of the left buttock.   

Evidence relevant to the current level of severity of the 
veteran's residuals of a left buttock shrapnel injury 
includes a VA medical certificate dated in August 1994.  At 
the time of treatment, the veteran complained of chronic left 
buttock pain that radiated down the back of his left leg and 
which had been present for the past 40 years.  He indicated 
that he had never before sought medical treatment for this 
problem.  Following a physical examination, the examiner 
rendered a diagnosis of sciatica.

Also relevant is the report of a VA examination conducted in 
February 1995.  At that time, the veteran complained of low 
back pain secondary to shrapnel wounds in the left buttock, 
with pain radiating down the legs.  On physical examination, 
the examiner noted the presence of three scars.  The first 
was located on the left inferior buttock and was 3/4 of an inch 
long.  The second was superior to the buttocks, at the 
location of the tip of the tailbone, and measured 3/4 of an 
inch.  The third was on the right buttock and was also 3/4 of 
an inch long.  None of these scars was depressed or adherent, 
and none of them involved any loss of muscle tissue.  The 
examiner stated that the veteran would be referred to a 
neurologist for a complete back evaluation and an opinion as 
to whether the veteran's low back problems were related to 
his buttock wounds.

At the time of the VA neurological examination, conducted 
later that same day, the examiner reviewed the veteran's 
medical history and noted his complaints, including his 
belief that his osteoarthritis, radiating pain, and "pins 
and needles" sensation were related to his shrapnel wound of 
the buttock.  Following a complete neurological examination, 
the examiner rendered a diagnosis of lumbosacral discogenic 
disease with possible radiculopathy.  She then opined that 
"The shrapnel-wound scars over the buttock are small and 
extremely superficial.  It is not felt that the low back 
problem is related to the superficial shrapnel wound on the 
buttock."

Also relevant is the report of a VA examination conducted in 
June 1996.  At that time, the examiner briefly discussed the 
veteran's history of having sustained a shrapnel wound to the 
left buttock in World War II, and noted the veteran's 
complaint of a sensation as thought there was a foreign body 
present, causing a "pins and needles" sensation.  

Physical examination of the veteran's buttocks revealed a 1-
inch well-healed scar, located on the left buttock at the 
buttock crease at the posterior thigh.  The wound was not 
depressed, and did not involve any loss of muscle tissue.  
The examiner commented that he was unable to palpate any 
foreign bodies, although the veteran did complain of pain.  
The examiner noted that a x-ray examination of the area would 
be conducted later to determine whether a retained foreign 
body was present.  The examiner rendered a diagnosis of a 
history of a gunshot wound to the left buttock with a scar, 
as described, superficial, in the area of Muscle Group XVII, 
which did not involve any loss of tissue from MG XVII.  The 
examiner commented that "In fact, the scar itself is rather 
superficial."  The Board notes that the report of a x-ray 
examination conducted later that same day indicated the 
presence of metallic shrapnel in the soft tissues adjacent to 
the left femur.

Also of record is a statement from the veteran's treating 
physician, Ranulfo Y. Lim, M.D., dated in March 1997.  At 
that time, Dr. Lim stated that "This is to certify that the 
bearer has degenerative osteoarthritis of hip with an old 
healed gun shot wound scar of left lower buttock."  He did 
not opine as to the severity of these disorders.

In September 1998, the veteran testified at a Travel Board 
hearing before the undersigned Board Member.  At that time, 
the veteran complained of a needle-like sensation in the left 
buttock.  T. at p. 4.  He also complained of daily pain in 
the left buttock, which radiated down into the left leg.  T. 
at pp. 4-5.  He further indicated that his left leg was weak, 
and that he walked with a cane.  T. at p. 5.  He also 
indicated that he had scars, which were very painful 
sometimes.  T. at p. 9.  He also stated that he had had water 
extracted from his knee at St. Luke's Hospital one year 
earlier, and that the physician who performed this procedure 
told him that his knee problem was related to his service-
connected left buttock injury.  T. at pp. 13-15.  However, he 
stated that he did not know the name of this physician.  T. 
at pp. 7-8.

In December 1998, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the RO was 
instructed to contact the veteran and request the names and 
addresses of any and all medical providers who had treated 
him for his injury to the left buttock, MG XVII, with 
retained metallic foreign body, since June 1997.  Of 
particular interest were records from Dr. Lim at St. Luke's 
Hospital.  The RO was instructed to then readjudicate the 
issue of entitlement to an increased evaluation for residuals 
of an injury to the left buttock.

As part of this readjudication, the RO determined that a new 
VA examination was necessary.  Therefore, in February 1999 
the veteran underwent another VA examination.  At that time, 
the examiner noted that he had reviewed both the veteran's 
claims file as well as the medical records from the San 
Francisco VA Medical Center (VAMC).  The veteran complained 
of constant pain over the site of the left buttock injury.  
However, his major complaints related to pain in both knees 
and the lower back due to his degenerative joint disease.  He 
also complained of pain in the neck and hip areas, and 
reported many episodes of gout in the left big toe.  He 
reported that the pain in the knees, lower back, hips and 
neck had gradually developed over the years, and had 
gradually increased in intensity.  The examiner noted that 
the veteran walked with the aid of a simple cane.  The 
veteran reported that walking increased his pain, and 
reported that he had to stop after walking two blocks due to 
the pain.

On physical examination, the examiner noted the presence of a 
1-centimeter scar over the lower part of the left buttock.  
This scar was not sensitive to touch or tender on palpation.  
The scar was freely mobile, and there was no visible loss of 
tissue in the area.  The veteran's left gluteal muscle bulk 
was normal and was similar to that of the right side.  The 
examiner noted that it was difficult to test the veteran's 
muscle strength due to his numerous pains, but commented that 
the left gluteal muscle strength appeared to be normal.  The 
examiner rendered a diagnosis of status post shrapnel injury 
to the left buttock, and again stated that the buttock scar 
was stable, with no tenderness or sensitivity and no evidence 
of significant tissue loss in the affected area.

In response to the Board's remand, the RO also requested, and 
received, extensive VA and private outpatient treatment 
notes, hospitalization summaries, x-rays, and laboratory 
studies from Dr. Lim and from St. Luke's Hospital.  These 
records, along with those already of record from these 
sources, indicate frequent treatment from late 1993 until 
early 2000.  However, these notes focused primarily on the 
veteran's numerous other nonservice-connected disorders, 
including gout, appendicitis, degenerative joint disease of 
the hips and knees, degenerative disc disease of the lumbar 
spine, sciatica, depressive neurosis, anemia, 
gastroenteritis, tuberculosis, osteoporosis, peptic ulcer 
disease, neurasthenia, and dysentery, among others.  There 
were no specific complaints or findings related to the 
veteran's shrapnel wound of the left buttock.


Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran's residuals of an injury to the left buttock, MG 
XVII, with retained metallic foreign body has been rated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5317, pursuant to which the 
severity of injuries to Muscle Group XVII is evaluated.  The 
Board initially notes that as this evaluation has been in 
place for at least 20 years, it is protected from ever being 
reduced due to the provisions of 38 U.S.C.A. § 110 (West 
1991).  See also 38 C.F.R. § 3.951 (2001). 

DC 5317 states that Muscle Group XVII includes those muscles 
responsible for extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of the 
femur on the tibia.  Muscles listed as part of this group 
include the pelvic girdle group, including the gluteus 
maximus, the gluteus medius, and the gluteus minimus.  
Pursuant to the rating criteria of DC 5317, a 20 percent 
rating is warranted if impairment of this muscle group is 
moderate.  If it is moderately severe, a 40 percent rating is 
warranted.  Finally, if the impairment is severe, a 50 
percent rating is warranted.

In applying these criteria, the Board notes that the Rating 
Schedule was revised with respect to the ratings applicable 
to muscle injuries, effective July 3, 1997.  
62 Fed.Reg. No. 106, 30235-30240 (Jun. 3, 1997) (codified at 
38 C.F.R. §§ 4.55-4.73, Diagnostic Codes 5301-5329; 38 C.F.R. 
§§ 4.47-4.45 and 4.72 were removed and reserved).  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments clarify that the 
changes were not intended to be substantive.  See 62 Fed.Reg. 
No. 106, 30235-30237. As these amendments have not resulted 
in any substantive changes in the manner in which disability 
due to muscle injuries is rated, there can be no prejudice to 
the veteran by the Board's application of the amended 
provision without remanding the case to the RO for initial 
consideration of the regulatory changes.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The criteria for the evaluation of residuals of healed 
shrapnel wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  A 
slight disability of the muscles involves a simple wound of 
the muscle without debridement or infection.  The service 
records should demonstrate a superficial wound with brief 
treatment and return to duty.  There must have been healing 
with good functional results and no consistent complaints of 
cardinal symptoms of muscle injury or painful residuals.  The 
objective findings are a minimum scar, slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization. 
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound. The record must 
contain consistent complaints of cardinal symptoms of muscle 
wounds.  There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are so situated as to indicate a track of a missile 
through one or more muscle groups.  There are indications on 
palpation of loss of deep fascia, or loss of muscle substance 
or loss of normal firm resistance of muscles compared with 
the sound side.  The tests of strength and endurance of the 
muscle groups involved (compared with the sound side) give 
positive evidence of impairment.  

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (b) adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.

A review of the evidence detailed above reveals that the 
veteran was treated in service for a small shrapnel fragment 
in the left buttock, with no evidence of explosive effect, 
residuals of debridement, or prolonged infection.  The 
veteran currently has a small, linear, well-healed scar of 
the left buttock, as well as an asymptomatic piece of 
metallic shrapnel in the soft tissues adjacent to the left 
femur.  Although the veteran has complained of pain and 
weakness in the left buttock and leg, it appears that most of 
these symptoms are not related to the veteran's left buttock 
injury, but rather to his nonservice-connected arthritis, 
sciatica, and degenerative disc disease of the lumbosacral 
spine, as indicated by the examiner who performed the 
February 1995 VA neurological examination.  In this regard, 
the conclusion that the service-connected disability does not 
produce any neurological pathology is also consistent with 
the findings at the time of the 1962 VA neurological 
evaluation.  These findings more closely correspond, at best, 
to the moderate level of disability contemplated by a 20 
percent rating under DC 5317.  

In any case, an increased evaluation to 40 percent or higher 
is not warranted for the veteran's service-connected left 
buttock injury residuals, as this evidence does not suggest 
that these residuals are moderately severe or worse in 
nature.  The medical examinations conducted in May 1962, 
February 1995, June 1996 and February 1999 did not indicate 
that there was loss of deep fascia or muscle substance on 
deep palpation, and there was also no indication of loss of 
normal firm resistance of muscles when compared to the sound 
side.  On the contrary, the examiners have consistently 
reported no loss of muscle tissue.  In May 1962, the muscle 
injury was described as mild; the examiner who performed the 
February 1999 VA examination commented that the veteran's 
left gluteal strength appeared to be normal.  Nor was 
evidence of loss of power, lowered threshold of fatigue, 
fatigue-pain or impairment of coordination resulting from the 
left buttock shrapnel fragment wound noted by any examiner.  

While the evidence also shows that the veteran suffers from a 
"pins and needles" sensation, left leg weakness, left hip 
and left knee pain, and walks with a cane, which he 
attributes to his left buttock injury, these symptoms have 
not been medically related to his left buttock injury 
residuals.  On the contrary, as indicated above, the VA 
neurologist who conducted the February 1995 neurological 
examination specifically opined that the veteran's left 
buttock shrapnel wound scars, which were "extremely 
superficial" in nature, were not related to his low back 
complaints, including radiating left leg pain and a "pins 
and needles" sensation.  That conclusion echoes the findings 
of the neurological examiner in 1962.  Therefore, it is found 
that the 20 percent disability evaluation assigned under DC 
5317 is the maximum rating warranted by the evidence.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  However, given that the veteran's scar of the left 
buttock has been found to be wholly asymptomatic, with no 
evidence of tenderness or sensitivity, adhesions, muscle 
herniation, underlying tissue loss, loss of muscle strength, 
inflammation, edema, keloid formation, or disfigurement, a 
rating under the codes which evaluate the severity of scars 
would not result in a higher rating. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's residuals of an injury to 
the left buttock, MG XVII, with retained metallic foreign 
body.  In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 4.3.

In addition, the Board would point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for the veteran's 
residuals of an injury to the left buttock, Muscle Group 
XVII, with retained metallic foreign body, is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

